Examiner’s Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Keith on 9/20/2021.
The application has been amended as follows: 

In claim 1 line 7 after “a starch” and before the “,” the words “to the white slurry pulp” have been added.
In claim 1 line 10 after “the starch” and before the “,” the words “to form a doped white slurry pulp” have been added.
In claim 7 line 15 after “a starch” and before the “,” the words “to the white slurry pulp already doped with the at least one enzyme to form a doped white slurry pulp” have been added.
Claims 11-15 have been canceled.
Reasons for Allowance
The closest prior art BAN and TAUCHE suggest a combination of starch and cellulase enzymes treating pulp that is being made into pulp sheets.  The combination does not teach the change in zeta potential.  The claimed zeta potential is not inherent as differing starting materials, and treatment conditions of BAN and TAUCHE won’t necessarily produce the same claimed result.  Furthermore, although “zeta potential” is a known variable it is typically adjusted to be near ‘0’ or slightly negative [see SMOOK reference pg. 223].  The prior art does not suggest decreasing zeta potential to achieve a specific result in pulp drying.  Also it is unclear the effect of the anionic and cationic polymers of BAN on zeta potential.  The reference NI et al., also shows adding cellulase and cationic starch to pulp but again does not teach he claimed zeta potentials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748